Dunbar, J.
('dissenting). — I am unable to agree with the majority opinion in this case, either in its logic or its conclusion. Of'course, if the provisions in regard to limitation were considered without reference to any other provisions in the policy, there is no room for construction, and this action would have been barred upon tbe 80th of Julys but courts should not construe conditions in a contract as independent propositions segregated from the rest of the contract. This contract, like every other, must be construed with reference to all of its provisions, and especially must this provision be construed with reference to other provisions on the same subject. The subject of this provision is “limitation,” or the time within which the company could be sued or could not be sued. But there is another provision in tbe policy — that the company shall not be liable after a fire occurs until an examination is made of tbe loss, at such time or times as the company may require. This provision in the policy is on tbe same subject as is tbe provision relied upon by appellants. It is the subject of limitation, and prescribes the time during which the company cannot be sued for tbe loss. And tbe two provisions must be construed together, and the intention of the contracting parties must be gathered, not from any one express condition, but from the whole contract. Bet us look further at the provisions of this policy. The time within which this proof must be made is not limited, but the time shall be at sucb time as the company shall require, and the law will probably construe this to be a reasonable time. But there is another provision which gives tbe company sixty days more after the receipt of the proof to make up its mind whether it will rebuild or pay tbe money. During *466this sixty days additional the company cannot be sued, and if at the end of that time it concludes not to pay at all, probably one-half of the time allowed the insured has expired. And as the fallacy of a position is best shown by distorting it, I will presume that two more provisions granting additional time to the company are injected by them into the policy, and the time of the insured in which to seek his remedy shall be exhausted, and yet the language of the first provision in reference to the six months limitation is perfectly plain and unambiguous.
The general rule in regard to limitation is, that it does not begin to run until after the right of action accrues. The very essence and central idea of the law is, that the party shall have the right during all the time within the statute to bring his action, and, if anything occurs to prevent the exercise of this right, the statute in the mean time is not running. It is true that this is so by provision of the statute, but it is a provision so common, so generally understood, and so universally acted upon, that parties may well be supposed to have contracted for a shorter limitation with reference to conditions universally surrounding and attaching to statutes of limitation. The provision limiting the right of action to six months is inserted for the special benefit of the company. It is a restriction of the legal rights of the insured; and, if there are any doubts as to its proper import, those doubts should be resolved most strongly in favor of the insured, against whom it was intended to operate. Ames v. Insurance Co., 14 N. Y. 253; Mayor, etc., v. Insurance Co., 39 N. Y. 45 (100 Am. Dec. 400); Hay v. Insurance Co., 77 N. Y. 235; Steen v. Insurance Co., 89 N. Y. 315 (42 Am. Rep. 297); Chandler v. Insurance Co., 21 Minn. 85 (18 Am. Rep. 385); Killips v. Insurance Co., 28 Wis. 472 (9 Am. Rep. 506); Martin v. Insurance Co., 44 N. J. Law, 485 (43 Am. Rep. 397); Ellis v. Insurance Co., 64 Iowa, 507; (20 N. W. Rep. 782); Vette v. Insurance Co., 30 Fed. Rep. 668. It is true that in many of the cases cited the *467language of tbe provision is “ within six months [or twelve months, as the case may be] after the loss shall have occurred,” but those cases cannot be distinguished in principle from those where the language employed is “six months from the time of the fire.” The time of the fire is the time of the loss, as a matter of course, and it is idle to multiply words in trying to show a difference where it does not exist. It is true the court in Steen v. Insurance Co., 89 N. Y. 315 (42 Am. Rep. 297), undertook incidentally to distinguish the language, but the attempt was a failure, and the courts generally, in holding in favor of the view urged by appellee, have placed their decisions squarely upon the ground that all the conditions of the policy mxxst be construed together, and that, construing them together, the intention was gathered that the limitation did not begin to run at the date of the loss, but at the time when the right to sue accrued. In Vette v. Insurance Co., cited above, the court says:
“ But when does the period of limitation begin to run, in view of other stipulations in the policy ? It would seem reasonable to so construe the stipulation as to give the insured the full term of six months in which to sue after the right to sue has accrued; and this, I think, was the intent of the parties to the contract. The loss is not payable until sixty days after proofs are furnished, and by a further provision the assured is deprived of his right to sue until an award has been made, fixing the amount of the claim. In the mean time, according to defendant’s theory, the limitation prescribed by the policy is running against the demand, and barring plaintiff of his remedy, although the time has not arrived when it is possible for him to maintain an action. Ordinarily a statute of limitations does not begin to run until a right of action has accrued — that is to say, until the plaintiff has full liberty to sue if he is so inclined j and I see no good reason for construing the special statute of limitations imported into this contract in such way as to make it operative during a period when by virtue of other stipulations of the contract the right of action is suspended.”
*468To the same effect is Spare v. Insurance Co., 17 Fed. Rep. 568; Chandler v. Insurance Co., 21 Minn. 85 (18 Am. Rep. 385); Mayor, etc., v. Insurance Co., 39 N. Y. 45 (100 Am. Dec. 400); Ellis v. Insurance Co., 64 Iowa, 507 (20 N. W. Rep. 782); Miller v. Insurance Co., 70 Iowa, 704 (29 N. W. Rep. 411); Hay v. Insurance Co., 77 N. Y. 235; Barber v. Insurance Co., 16 W. Va. 658 (37 Am. Rep. 800); 2 May, Ins., § 479; Mix v. Insurance Co., 9 Hun, 397; Killips v. Insurance Co., 28 Wis. 472(9 Am. Rep. 506); Murdock v. Insurance Co., 33 W. Va. 407 (10 S. E. Rep. 777). In Friezen v. Insurance Co., 30 Fed. Rep. 352, the policy provided, just as this one does, that the action to recover upon the policy should be commenced within six months after the fire occurred, with similar provisions with regard to the time of payment, and the court held that these provisions should all be construed together, and the six months limitation he reckoned, not from the occurrence of the fire, but from the time the loss was due and payable. “ In any other construction,” said the court, “the insured’s right of action might be barred before it had occurred.” Also in Case v. Insurance Co., 83 Cal. 473 (23 Pac. Rep. 534), the provision is that there shall be no recovery unless suit or action shall be commenced within twelve months next after the fire, and provides also that no suit shall be commenced until after the loss is appraised. It was held that the limitation did not run from the time of the fire, but from the time the right of action accrued. Other courts, notably Johnson v. Insurance Co., 91 Ill. 92 (33 Am. Rep. 47); Glass v. Walker, 66 Mo. 32; Fullam v. Insurance Co., 7 Gray, 61 (66 Am. Dec. 462); Bradley v. Insurance Co., 28 Mo. App. 7 — have held that the letter of the limitation clause must govern, and that the period begins from the loss; but I think that the contention of the appellee is based both on the weight of authority and right reasoning. The courts must construe the contract so as to give force to all its provisions, if possible, and make them all operative and harmonious. It *469was the evident intention of the contracting parties that the statutory time of limitation should be shortened to six months, and that six months should be substituted instead of six years, as it would be under the law. Under that provision, standing by itself, the insured would have had six months from the date of the fire during any time of which he could have brought his action to recover his loss. But the company, for its own protection, imposed other conditions having indirect reference to and modifying the provisions giving the party the right to sue any time within the six months; so that it will be seen that, even for the benefit of the company, the subsequent condition of immunity from suit for a certain time must have been made with reference to the first provision in relation to the limitation, and this provision must not be construed relatively in favor of the interests of one party and independently against the interests of the other. It seems plain to me that the provisions depend one upon the other, and must be construed together; that the parties understood that the company was not to be harassed with a suit until it had had ample opportunity to adjust the loss; and that the insured was to have the benefit not of three months, or of four months, but of six months, to bring his action.
On the proposition that Meesman made misrepresentations in his application in regard to the ownership of the land, that question was raised by the pleadings, and went to the jury, and the jury found for plaintiff under the instructions of the court, which correctly stated the law. It was not a question of varying a written contract by parol testimony; it was simply a question of whether the insured or the agent of the company was responsible for certain answers to certain questions in. the application. One or two other points were made, but they are of trifling importance ; and, even if errors were made, it was evidently without prejudice, and would not justify a reversal of the case. I think the judgment should be affirmed.